 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      DEVIN WHITTIER,

 9
                           Plaintiff,                          NO. C17-0751RSL

10
                    v.
                                                               ORDER STRIKING DISPOSITIVE
11
      SEATTLE TUNNEL PARTNERS, et al.,                         MOTION

12
                           Defendants.

13

14
            This matter comes before the Court on “Defendant Harris Rebar Services Corp, Inc.’s
15
     Motion for Summary Judgment of Dismissal.” Dkt. # 146.
16
            The deadline for filing dispositive motions in this case was March 5, 2019. Dkt. # 90.
17

18   Once the timely-filed motions were resolved, the parties submitted a Joint Status Report (Dkt.

19   # 134) and the Court held a scheduling conference to reset the trial date (Dkt. # 141). Harris
20   Rebar Services Corp, Inc., and HNTB expressed an intent to file belated motions to dismiss.
21
     When the Court issued its Amended Order Setting Trial Date & Related Dates, it expressly
22
     warned defendants that “[u]nless the other parties agreed to the Court’s consideration of the
23
     [untimely] motions, [defendants] must establish good cause for an extension fo the dispositive
24

25   motion deadline under Fed. R. Civ. P. 16 before filing the motions.” Dkt. # 142 at 2 n.1. Harris

26   Rebar Services Corp., Inc., has not filed a motion for extension of the dispositive motion
27

28   ORDER STRIKING DISPOSITIVE MOTION - 1
 1   deadline, it has not acknowledged its burden under Rule 16, and it has not attempted to show
 2   that it was diligent in its efforts to comply with the deadlines set by the Court.1
 3

 4
            For all of the foregoing reasons, the belated motion to dismiss (Dkt. # 146) is
 5

 6   STRICKEN.

 7
            Dated this 5th day of February, 2020.
 8

 9
                                                  A
                                                  Robert S. Lasnik
10                                                United States District Judge

11

12

13

14

15

16

17          1
               Pursuant to Fed. R. Civ. P. 16(b)(4), case management deadlines established by the Court “may
     be modified only for good cause and with the judge’s consent.” The case management order in this case
18
     likewise states “[t]hese are firm dates that can be changed only by order of the Court, not by agreement
19   of counsel or the parties. The Court will alter these dates only upon good cause shown . . . .” Dkt. # 142
     at 2. Rule 16 was amended in 1983 to require scheduling orders that govern pre-trial as well as trial
20   procedure. The purpose of the change was to improve the efficiency of federal litigation: leaving the
     parties to their own devices until shortly before trial was apparently costly and resulted in undue delay.
21   Under the revised rule, once a case management schedule issues, changes will be made only if the
22   movant shows “good cause.”

23          Rule 16(b)’s “good cause” standard primarily considers the diligence of the party seeking
            the amendment. The district court may modify the pretrial schedule “if it cannot
24          reasonably be met with the diligence of the party seeking the extension.” Fed. R. Civ. P.
            16 advisory committee’s notes (1983 amendment) . . . .
25

26   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). See also Zivkovic v. S. Cal.
     Edison Co., 302 F3d 1080, 1087-88 (9th Cir. 2002) (where plaintiff failed to “demonstrate diligence in
27   complying with the dates set by the district court,” good cause was not shown).
28   ORDER STRIKING DISPOSITIVE MOTION - 2
